                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   JAMES KARL, individually and on behalf of                 No. C 18-04176 WHA
                                               all others similarly situated,
For the Northern District of California




                                          11
                                                             Plaintiff,
    United States District Court




                                          12
                                                 v.
                                          13
                                               ZIMMER BIOMET HOLDINGS, INC., a                           ORDER GRANTING MOTION
                                          14   Delaware corporation; ZIMMER US, INC., a                  TO CONTINUE DEADLINE
                                               Delaware corporation; BIOMET U.S.
                                          15   RECONSTRUCTION, LLC, an Indiana limited
                                               liability company; BIOMET BIOLOGICS,
                                          16   LLC, an Indiana limited liability company; and
                                               BIOMET, INC., and Indiana corporation,
                                          17
                                                             Defendants.
                                          18                                                /
                                          19
                                                      The Court has reviewed defendants’ administrative motion to change the deadline for
                                          20
                                               distributing the second “corrective” FLSA opt-in notice from October 22 to November 1 (Dkt.
                                          21
                                               No. 112). Good cause having been shown, the motion is GRANTED.
                                          22
                                          23
                                                      IT IS SO ORDERED.
                                          24
                                          25
                                               Dated: October 22, 2019.
                                          26                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          27
                                          28
